85 F.3d 633
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Howard POWELL, Jr., Appellant,v.KANIS PROPERTIES, LTD., doing business as Asbury ParkApartments;  Metric Properties Services, Appellees,Howard POWELL, Jr., Appellant,v.METRIC PROPERTIES SERVICES, Appellee.
No. 95-1511.
United States Court of Appeals, Eighth Circuit.
Submitted:  May 7, 1996.Filed:  May 13, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Howard Powell Jr. appeals from the district court's1 order granting defendants' motion to enforce the parties' settlement agreement in his Title VII action.   Having reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Garnett Thomas Eisele, United States District Judge for the Eastern District of Arkansas